
	

113 HRES 481 IH: Recognizing the significance of Black History Month.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 481
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Al Green of Texas (for himself, Ms. Bass, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Carson of Indiana, Mrs. Christensen, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Ms. Edwards, Mr. Ellison, Ms. Fudge, Mr. Hastings of Florida, Mr. Hinojosa, Mr. Honda, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Lee of California, Mr. Lewis, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Ms. Waters, Ms. Wilson of Florida, Mr. David Scott of Georgia, Mr. Veasey, Mr. Conyers, Ms. Jackson Lee, and Ms. Chu) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the significance of Black History Month.
	
	
		Whereas this year’s theme for Black History Month is Civil Rights in America;
		Whereas the first Africans were brought involuntarily to the shores of the Americas as early as the
			 17th century;
		Whereas these Africans in America and their descendants are now known as African-Americans;
		Whereas African-Americans suffered enslavement and subsequently faced the injustices of lynch mobs,
			 segregation, and denial of basic, fundamental rights;
		Whereas despite slavery, African-Americans in all walks of life have made significant contributions
			 throughout the history of the United States, including through the—
			(1)writings of Booker T. Washington, Phyllis Wheatley, James Baldwin, Toni Morrison, Ralph Ellison,
			 Zora Neale Hurston, and Alex Haley;
			(2)music of Mahalia Jackson, Billie Holiday, John Coltrane, Bessie Smith, and Duke Ellington;
			(3)resolve of athletes such as Jackie Robinson, Althea Gibson, Jesse Owens, Wilma Rudolph, and
			 Muhammad Ali;
			(4)scientific advancements of George Washington Carver, Charles Drew, Benjamin Banneker, and Mae
			 Jemison;
			(5)vision of leaders such as Frederick Douglass, Mary McLeod Bethune, Thurgood Marshall, Martin Luther
			 King, Jr., and Shirley Chisholm; and
			(6)bravery of those who stood on the front lines in the battle against oppression, such as Sojourner
			 Truth, Fannie Lou Hammer, and Rosa Parks;
			Whereas in the face of injustices, United States citizens of good will and of all races
			 distinguished themselves with their commitment to the noble ideals upon
			 which the United States was founded and courageously fought for the rights
			 and freedom of African-Americans;
		Whereas Dr. Martin Luther King, Jr., lived and died to make real these noble ideas;
		Whereas a memorial commemorating the life and ideals of Dr. Martin Luther King, Jr., was placed on
			 the National Mall for all people to observe his leadership in the struggle
			 for freedom and truth;
		Whereas Barack Hussein Obama was elected and reelected the 44th President of the United States,
			 making him the first African-American Chief Executive and overcoming one
			 of the last great racial challenges in politics in this country;
		Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro
			 History Week, the precursor to Black History Month;
		Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson's efforts to
			 enhance knowledge of Black history started through the Journal of Negro
			 History, published by Woodson's Association for the Study of
			 African-American Life and History; and
		Whereas the month of February is officially celebrated as Black History Month, which dates back to
			 1926, when Dr. Carter G. Woodson set aside a special period of time in
			 February to recognize the heritage and achievement of Black Americans:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the significance of Black History Month as an important time to acknowledge and
			 celebrate the contributions of African-Americans in the Nation's history,
			 and encourages the continued celebration of this month to provide an
			 opportunity for all peoples of the United States to learn more about the
			 past and to better understand the experiences that have shaped the Nation;
			(2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the
			 Nation; and
			(3)encourages all States to include in their year-round educational curriculum the history and
			 contributions of African-Americans in the United States and around the
			 world.
			
